Title: To James Madison from Charles Pinckney, 6 November 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
November 6: 1802 In Barcelona
Not having recieved Mr Willis’s letter to me when I sealed my dispatches yesterday I now inclose you a copy of the said letter which I had made out & signed by him stating the reasons which induced him to be absent. These you will be able to judge of by reading his letter which states that his absence was unavoidably occasioned by disappointments which made his presence necessary for a short time in London & the United states to save much property & many of those interested in Bills he had taken from suffering—he appears to be respectably established here & to be married to a lady having the first connexions in the Banking line. Since I have been here I have recieved no complaints against him on the subject of debts or money & he seems to be indefatigable in the performance of his consular duties.
The King & his Court are to leave this to morrow on a Tour to Valencia & that part of his Dominions—it is uncertain, as the Prince of Peace told me when they would be able to go to Aranjuez or Madrid. I have brought to the view of his Majesty & his Ministers all the Business we had here & I shall now wait the issue of the Instructions I expect from you on the subject of the Convention We have formed. I wrote You Sweden had made peace with Tripoli for 150,000 Dollars & $8000 per annum.
Mr Codman must be now soon in the United States. By him I wrote you many letters & all the information I could obtain on the subject of the restrictions of Spain on the commerce of foreigners. I have written to our consuls in Italy & expect to send you the same from that country. Please present me affectionately & respectfully to the President & believe me with the highest respect Esteem & regard Dear Sir Yours Truly
Charles Pinckney
In availing myself of the President’s permission I still consider myself as within the Line of my duty for the few weeks I shall remain in Italy as You have given me the regulation of the Consuls in Italy in pecuniary affairs & from their situation & the state of our commerce in that country I think my Presence will be useful in obtaining information impossible to be communicated by Letters.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 6). RC docketed by Brent. For enclosure, see n. 1.



   
   Willis’s 3 Nov. 1802 letter to Pinckney (4 pp.; docketed by Wagner as received in Pinckney’s 6 Nov. dispatch) explained that he had learned in December 1801 that bills of exchange he had accepted amounting to “between five and Six thousand pounds Sterling, would certainly all be protested,” while other bills for nearly £7,000 had been drawn against a person unknown at Barcelona by an individual who “had Recently failed,” leaving Willis with no security. Benjamin B. Mumford had given him bills for $18,000 which were to go to London for negotiation and for which Mumford had no authority to draw. And Willis had several smaller losses amounting to over $30,000. Since failure of the London bills would affect his other bills circulating in Europe, he determined to leave at once for England and arrived in time to save American citizens Thomas and George Payne of Boston and others from injury. He returned to Barcelona to find vice-consul Stirling had neglected to follow instructions and had even allowed Willis’s clerk William B. Bowen, who was suspected of colluding with Mumford, to have unsupervised access to Willis’s books, allowing Bowen to create the appearance of Willis’s being in debt to Murray & Mumford of New York. Mumford, knowing he could not support the claim, had left Barcelona. Willis had proof Mumford was involved in “the vilanous Act of Embroiling” his books. Mumford took advantage of Willis’s friendship to conspire with Bowen and persuade Stirling, who was also Willis’s cashier, to release large sums of money to Mumford. Bowen went to Marseilles with Mumford and falsely swore that Willis owed Murray & Mumford over $22,000. Murray & Mumford had attached much of his property on that basis. “These were Acts of vilany which no foresight could guard Against.” Willis included a copy of a 23 Jan. 1801 order (1 p.), for payment to him of 375 livres from Mumford.


